Exhibit 10.2 THE MERRILL LYNCH FuturesAccessSM PROGRAM SELLING AGREEMENT Private Placement of Limited Liability Company Units Effective as of October 31, 2004 MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC Manager MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED Selling Agent THE MERRILL LYNCH FuturesAccessSM PROGRAM SELLING AGREEMENT TABLE OF CONTENTS Section Page SECTION1. REPRESENTATIONS AND WARRANTIES OF THE MANAGER 1 SECTION2. OFFERING AND SALE OF UNITS 3 SECTION3. COVENANTS OF THE MANAGER 5 SECTION 4. OFFERING MATERIALS 6 SECTION 5. CONDITIONS OF CLOSING 6 SECTION6. INDEMNIFICATION AND EXCULPATION 7 SECTION7. STATUS OF PARTIES 8 SECTION8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS TO SURVIVE DELIVERY 9 SECTION9. TERMINATION 9 SECTION 10. NOTICES AND AUTHORITY TO ACT 9 SECTION11. PARTIES 9 SECTION12. GOVERNING LAW 9 SECTION13. REQUIREMENTS OF LAW 9 APPENDIX:SCHEDULE OF COMPANIES dated as of October 31, 2004 THE MERRILL LYNCH FuturesAccessSM PROGRAM Private Placement of Limited Liability Company Units SELLING AGREEMENT as of October 31, 2004 MERRILL LYNCH, PIERCE, FENNER& SMITH INCORPORATED Merrill Lynch World Headquarters North Tower World Financial Center New York, New York10080-6106 Dear Sirs: Your affiliate, Merrill Lynch Alternative Investments LLC, a Delaware limited liability company (referred to herein in its individual capacity and as manager as the “Manager” or “MLAI”), has caused the formation of a group of managed futures funds comprising the Merrill Lynch FuturesAccessSM Program (the “Program”) which, at the effective date hereof, consist of the four limited liability companies formed pursuant to the Limited Liability Company Act of the State of Delaware (the “DLLCA”) and listed in the Schedule of Companies (the “Schedule”) attached hereto as the Appendix.Each company within the Program is hereinafter referred to as a “FuturesAccess Fund.”It is intended that the terms and conditions of this Selling Agreement (the “Agreement”) shall apply to and be binding upon any company which subsequently becomes a FuturesAccess Fund (each a “New FuturesAccess Fund”) and, likewise, shall cease to apply to any company which ceases, for whatever reason, to be a FuturesAccess Fund (each an “Old Futures Access Fund”).It is hereby agreed therefore that, in the event of any New FuturesAccess Fund or Old FuturesAccess Fund joining or leaving the Program as the case may be, the Schedule shall be amended accordingly with the intent and effect that (from the effective date on which such Schedule is acknowledged and accepted on behalf of the FuturesAccess Funds specified therein, the Manager and Merrill Lynch, Pierce, Fenner &
